Examiner’s Comment
Allowable Subject Matter
Claims 1-20, 22-24, 26-27, 29-30, and 32-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose an apparatus comprising: a second power converter stage being a transformer-less switched-capacitor converter; wherein the second power converter stage includes: a reference node to which the output voltage is referenced, the reference node set to a reference voltage; a first capacitor; a second capacitor; a first pair of switches operative to switch between connecting a first node of the first capacitor and a second node of the first capacitor to the reference node; and a second pair of switches operative to switch between connecting a first node of the second capacitor and a second node of the second capacitor to the reference node, in combination with all the limitations set forth in claim 1. 	Regarding claim 9, the prior art fails to teach or disclose an apparatus comprising: a second power converter stage being a transformer-less switched-capacitor converter; wherein the second power converter stage includes: a first capacitor; a second capacitor; an input node operative to receive the intermediate voltage; an output node operative to output the output voltage; multiple switches including: a first pair of switches operative to switch between connecting a first node of the first capacitor between the output node and a ground reference voltage; a second pair of switches operative to switch between connecting a second node of the first capacitor between the ground reference voltage and the input node; a third pair of switches operative to switch between connecting a first node of the second capacitor between the output node and the ground reference voltage; and U.S. Application No.: 17/070,273 Docket No.: 2020P03803US -5- a fourth pair of switches operative to switch between connecting a second node of the second capacitor between the ground reference voltage and the input node, in combination with all the limitations set forth in claim 9. 	Regarding claim 13, the prior art fails to teach or disclose a method comprising: a transformer-less second power converter stage being a switched-capacitor converter; wherein the second power converter stage includes: a first capacitor; a second capacitor; an input node operative to receive the intermediate voltage; an output node operative to output the output voltage, the method further comprising: via a first pair of switches, switching between connecting a first node of the first capacitor between the output node and a ground reference voltage; via a second pair of switches, switching between connecting a second node of the first capacitor between the ground reference voltage and the input node; via a third pair of switches, switching between connecting a first node of the second capacitor between the output node and the ground reference voltage; and via a fourth pair of switches, switching between connecting a second node of the second capacitor between the ground reference voltage and the input node, in combination with all the limitations set forth in claim 13. 	Regarding claim 35, the prior art fails to teach or disclose an apparatus comprising: a second power converter stage being a transformer-less switched-capacitor converter; wherein the second power converter stage includes a first capacitor and a second capacitor; wherein the second power converter stage includes a circuit path extending between the first capacitor and the second capacitor, the circuit path including an inductor storing energy operative to support zero voltage switching of switches in the second power converter stage to convert the intermediate voltage into the output voltage; wherein the circuit path includes a third capacitor in series with the inductor, the third capacitor being a DC bias voltage blocking capacitor, in combination with all the limitations set forth in claim 35. 	Regarding claim 37, the prior art fails to teach or disclose an apparatus comprising: a second power converter stage being a transformer-less switched-capacitor converter; wherein the second power converter stage includes: an intermediate voltage node operative to receive the intermediate voltage; an output voltage node operative to output the output voltage; and a reference node to which the intermediate voltage and the output voltage are referenced; and wherein the second power converter stage further includes: a first sequence of switches extending in series between the intermediate voltage node and the output voltage node; a second sequence of switches extending in series between the intermediate voltage node of the output voltage node; and a controller operable to control operation of the first sequence of switches and the second sequence of switches to convert the intermediate voltage into the output voltage, in combination with all the limitations set forth in claim 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838